Citation Nr: 0938288	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.

2.  Entitlement to an effective date earlier than September 
3, 2004, for a grant of service connection for irritable 
bowel syndrome.   

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for cysts on the face, 
arm, back and thigh, as due to exposure to herbicides.

8.  Entitlement to service connection for a heart disorder 
with hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1967. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for irritable bowel syndrome, assigning a 
10 percent disability evaluation effective September 3, 2004, 
and denied entitlement to service connection for hearing 
loss, tinnitus, PTSD, asbestosis, cysts, and a heart 
condition.  Timely appeals were noted with regard to the 
denial of service connection and to the disability rating and 
effective date assigned to the grant of service connection 
for irritable bowel syndrome.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 24, 2009.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The Veteran's irritable bowel syndrome is manifested by 
frequent, alternating bouts of diarrhea and constipation, as 
well as cramps and abdominal pain.

2.  Service connection for was denied for a stomach disorder 
by the RO in a March 1982 decision, which is final.

3.  On September 3, 2004, the RO received a claim for service 
connection for a "colon" disorder.

4.  There is no communication submitted prior to September 3, 
2004 that could be construed as an informal claim of service 
connection for irritable bowel syndrome. 

5.  The Veteran's hearing loss first manifested years after 
service and is not related to his service.

6.  Tinnitus had its onset in service.

7.  A preponderance of the evidence is against a finding that 
the Veteran has asbestosis or any lung disability associated 
with asbestos exposure.  

8.  In October 2008, the Board received written 
correspondence from the Veteran indicating his desire to 
withdraw his appeal for service connection for PTSD.

9.  Prior to his February 2009 hearing, the Veteran indicated 
that he wished to withdraw the appeal of his denial for 
service connection for cysts of the face, arm, back, and 
thigh.  

10.  Prior to his February 2009 hearing, the Veteran 
indicated that he wished to withdraw the appeal of his denial 
for service connection for a heart condition with 
hypertension.  

CONCLUSIONS OF LAW

1.  A rating of 30 percent, but no higher, is warranted for 
irritable bowel syndrome.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2008).

2.  There is no legal entitlement to an effective date 
earlier than May 26, 1992, for the grant of service 
connection for irritable bowel syndrome.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

3.  Hearing loss was not incurred in or aggravated by active 
military service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.  Asbestosis or an asbestos-related disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

6.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

7.   The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for cysts on the face, arm, back and 
thigh, as due to exposure to herbicides, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

8.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for a heart condition with hypertension 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.              
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2004 and January 2009, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  Additionally, the January 2009 letter notified the 
Veteran of the way initial disability ratings and effective 
dates are established. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging initial evaluation and 
effective date assigned following the grant of service 
connection for irritable bowel syndrome.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.


VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Increased Initial Evaluation for Irritable Bowel Syndrome

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated as 10 percent disabled for his 
irritable bowel syndrome, under Diagnostic Code 7319.  Under 
that code, irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), which is mild with disturbance of bowel 
function with occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  Irritable colon 
syndrome which is moderate with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
evaluation. Irritable colon syndrome which is severe with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress warrants a 30 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Veteran filed a claim for service connection for 
irritable bowel syndrome in September 2004.  By rating 
decision dated September 2006, service connection for 
irritable bowel syndrome was granted, and a 10 percent 
disability evaluation was assigned, effective September 3, 
2004, the date of the Veteran's claim. 

The evidence of record includes a November 2004 evaluation by 
a private physician, noting that the Veteran had loose stools 
and diarrhea 2 to 3 times a day, relieved somewhat by 
medication.  There was also occasional cramping associated 
with the disorder.  

The Veteran received a VA examination in June 2006.  He 
reported daily episodes of abdominal cramping with upper 
abdominal spasm, with no known aggravating factors.  The 
Veteran had "diarrhea 70% of the time" with 6 bowel 
movements per day, on average.  

August 2006 correspondence from Dr. D.R.R., the Veteran's 
treating physician, indicated that the Veteran's irritable 
bowel syndrome was characterized by abdominal cramping and 
bloating with alternating bouts of constipation and diarrhea.  
The Veteran had a "long history of functional bowel 
disturbance with altered bowel function."  In March 2007, 
Dr. R. again indicated that the Veteran's irritable bowel 
syndrome is characterized by abdominal cramping, constipation 
and diarrhea, with relief from antispasmodic therapy.  

During his February 2009 hearing, the Veteran testified that 
he had daily alternating bouts of constipation and diarrhea, 
and spent much of the day coping with bowel disturbances.  He 
indicated that he had already had several episodes that day.  

Taking into account all relevant evidence, the Board finds 
that the Veteran's complaints of alternating diarrhea and 
constipation, numerous bowel movements a day and frequent 
abdominal cramping are sufficient for a finding of severe 
irritable bowel syndrome.  Thus, resolving all doubt in the 
Veteran's favor, a 30 percent evaluation for service-
connected irritable bowel syndrome is warranted.  A 
disability evaluation of 30 percent is the maximum allowable 
under Diagnostic Code 7913, and the evidence of record does 
not support entitlement to a rating of higher than 30 percent 
at any point during the appeals period.  Moreover, there are 
no other Diagnostic Codes potentially applicable to the 
Veteran's claim.  

Earlier Effective Date

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, and a claim re-opened after final 
adjudication, "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, and of a claim re-opened after 
final disallowance, "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400(a) (2008).  

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
effective date to be assigned in situations in which a 
request for a change in representation, a request for a 
personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal).  38 C.F.R. § 3.400(r) 
(2008).  

If new and material evidence is submitted with respect to a 
claim which has been disallowed, the Secretary may reopen and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In the present case, the veteran's original claim for service 
connection for a stomach disorder was denied by the RO in a 
March 1982 decision, which is final.  The fact that the 
veteran had previously submitted that application, which was 
denied, is not relevant to the assignment of an effective 
date based on his current application of May 1992.  See 
Washington v. Gober, 10 Vet. App. 391, 393 (1997).  

In the present case, it is undisputed that the veteran filed 
his formal claim to re-open on September 3, 2004.  Turning to 
the question of whether in this case the veteran submitted an 
informal claim for service connection for irritable bowel 
syndrome prior to that date, the Board is of the opinion that 
he did not, under either § 3.155 or § 3.157:  An informal 
claim was not submitted under § 3.155 because no 
communication was ever filed between March 1982 and September 
3, 2004, indicating the veteran's intent to apply for service 
connection for irritable bowel syndrome.  An informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
irritable bowel syndrome prior to September 3, 2004, "the 
mere receipt of medical records [prior to that date] cannot 
be construed as an informal claim [under § 3.157]." See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other 
words, had this been a claim for an increased rating for an 
already service-connected condition, then evidence of 
treatment for stomach problems prior to that time could be 
construed as an informal claim for an increased rating.

In light of the foregoing, an effective date earlier than 
September 3, 2004, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
re-opened claim after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2008).  

Service Connection - Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss 

The Veteran has attributed his hearing loss to in-service 
noise exposure, and specifically to an exploding landmine.  A 
combat veteran's assertions of an event during combat are to 
be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
Veteran's DD Form 214 does not make reference to combat 
decorations; however, correspondence from the Navy Personnel 
Command, Retired Records Section, verifies that he is 
entitled to the Combat Action Ribbon.  Thus, the Board finds 
that the appellant is a combat veteran and his assertions as 
to noise exposure are presumed true as they are consistent 
with his service.  Id.  

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  A preponderance of the 
evidence of record fails to establish that the Veteran's 
right ear hearing loss is sensorineural in nature.  Moreover, 
there is no medical evidence of a sensorineural hearing loss 
in the left ear within one year of service discharge.  Thus, 
the criteria for presumptive service connection have not been 
satisfied.   See 38 C.F.R. §§ 3.307, 3.309.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, several VA audiology reports and private 
medical testing have revealed findings indicative of 
bilateral hearing loss under 38 C.F.R. § 3.385.  Therefore, 
the first element of a service connection claim is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to hearing loss.  A 
January 1967 audiogram conducted upon separation from service 
showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
-10 (0)
-10 (-5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the first figures of each column 
and are not in parentheses. Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service medical 
records do not show that a hearing disability was incurred 
during active duty, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current hearing loss is causally related to active 
service, for the reasons discussed below.   

The record reflects that the Veteran worked as a heavy 
equipment operator after his service discharge.  Post-service 
medical evidence includes a June 2000 audiogram, conducted by 
a private physician, Dr. H., diagnosing "mild to severe 
mixed hearing loss" in the right ear and "mild to moderate 
sensorineural hearing loss" in the left ear.  It was noted 
on the audiogram that the Veteran had a history of exposure 
to noise as a heavy equipment operator and "explosives."  
Dr. H. did not offer an etiology for the Veteran's hearing 
loss, apart from noting a history of occupational noise 
exposure as a heavy equipment operator. 

A private audiogram conducted in September 2004 also 
diagnosed "normal to severe mixed hearing loss" in the 
right ear "consistent with previous hereditary noise induced 
hearing loss" and a "normal to mild high frequency 
sensorineural hearing loss" in the left ear.  There was no 
opinion given as to the etiology of the Veteran's hearing 
loss.  

The Veteran received a VA audiology examination in November 
2005.  Noise exposure both during and after service was noted 
and discussed.  The examiner referenced normal hearing at 
service discharge.  An audiogram and physical examination 
revealed "some type of ossicular or stapedial involvement" 
in the right ear, and a sensorineural hearing loss in the 
left ear.  The diagnosis for the Veteran's right ear was 
"mixed" hearing loss, of the type not typically associated 
with acoustic trauma.  Because of the finding of normal 
hearing at service discharge and a finding that hearing loss 
was not caused by acoustic trauma, the examiner opined that 
the Veteran's right ear hearing loss was not the result of 
service.  In an April 2006 addendum, the examiner stated that 
left ear hearing loss was also not the result of service, 
since the Veteran's hearing at service discharge was normal 
and because he had an extensive history of occupational noise 
exposure.  

At a February 2009 Board hearing, the Veteran's wife 
testified that the Veteran had had right ear hearing loss 
since his discharge from the service.  She indicated that the 
Veteran had to turn his head to the left to hear her speak to 
him.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's hearing loss 
is related to his active service.  Although noise exposure in 
service is verified, the Veteran's hearing was normal upon 
service discharge.  The medical evidence of record tends to 
show that the Veteran's right ear hearing loss is of a 
"mixed" nature and is not related to acoustic trauma.  
Although the September 2004 private examiner noted that there 
was a sensorineural component to the Veteran's right ear 
hearing loss, he also noted that there was a hereditary 
component as well.  With regard to the Veteran's left ear, 
all the diagnoses point to a sensorineural hearing loss.  
However, the November 2005 VA examiner found that left ear 
hearing loss is not likely the result of service, as the 
Veteran's hearing upon discharge was normal and because the 
Veteran had a history of occupational noise exposure.  

Lay evidence concerning continuity of symptoms, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   While the Veteran is competent 
to attest to his exposure to acoustic trauma and had hearing 
problems in service, the Board finds that the Veteran and 
other lay individuals are not competent to testify as to the 
onset of a hearing loss for VA compensation purposes; even 
audiologists require audiometric test results to diagnose the 
disability.  

The Board has considered the lay evidence provided by the 
Veteran and his wife as to the etiology of the Veteran's 
hearing loss.  However, they have not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, their 
lay opinion is of limited probative value.  See Routen v. 
Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board is mindful of the finding in Hensley v. Brown, 5 
Vet. App. 155 (1993), in which the United States Court of 
Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  However, a 
preponderance of the evidence is against a finding that the 
Veteran's hearing loss is causally related to active service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Tinnitus

The Veteran has been diagnosed with tinnitus, which he 
attributes to in-service noise exposure.  

The Veteran's service treatment records are silent for 
complaints or diagnoses of tinnitus.  The post-service 
medical evidence includes a notation of "ringing in the 
ears" made on a private physician's notes, which are 
undated, but appear to have been written in the early 1970s.  

Tinnitus was formally diagnosed by Dr. H. in June 2000.  He 
offered no etiology for the Veteran's disorder, but did note 
a history of occupational noise exposure.  

On VA examination in November 2005, the Veteran claimed that 
he had had tinnitus "constantly" in the right ear since 
1966.  The examiner found that tinnitus would be "consistent 
with the configuration and degree of the hearing loss in the 
right ear"; however, the examiner noted that the right ear 
hearing loss was not consistent with acoustic trauma.  
Because of the nature of the Veteran's hearing loss, and the 
exposure to noise post-discharge, the examiner found that the 
Veteran's right ear tinnitus was not related to service.  The 
same was found for the tinnitus in the Veteran's left ear, in 
an addendum dated April 2006.  

During his February 2009 hearing, the Veteran testified that 
he had had ringing in his ears since his Vietnam service.  

While the etiology opinion weighs against an allowance, 
tinnitus is the type of disability that the Veteran should be 
able to recognize and his claim of having its onset in 
service is credible.  Resolving all doubt in his favor, 
tinnitus had its onset in service.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Asbestosis

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases. However, VA has issued procedures on asbestos- 
related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx. Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer. The risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure. Mesotheliomas are not associated with cigarette 
smoking. Lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi. 
About 50 percent of persons with asbestosis eventually 
develop lung cancer, about 17 percent develop mesothelioma, 
and about 10 percent develop gastrointestinal and urogenital 
cancers. All persons with significant asbestosis develop cor 
pulmonale and those who do not die from cancer often die from 
heart failure secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, Ch. 7.21(b)(2). An asbestos- 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease). Id. There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction. Id. It is a fact 
that many U.S. Navy Veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction. Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service. Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.  

The Veteran contends that service connection for asbestosis 
is warranted as is the result of exposure to asbestos in 
service.  He has submitted evidence received from the 
National Gypsum Company via a private attorney, indicating 
that asbestos-containing products from the National Gypsum 
Company were aboard the U.S.S. Mathews at the time the 
Veteran sailed for Vietnam.  A review of the Veteran's 
service personnel records shows that he was indeed aboard the 
U.S.S. Mathews during the relevant time period.  Thus, in-
service exposure to asbestos is presumed.  

Post-service medical evidence includes a May 1978 clinical 
note documenting a "normal chest" with no coughing, 
pneumonia, or hemoptysis.  A September 1981 VA herbicides 
examination also found a "normal chest."  

In October 1998, the Veteran received a chest X-ray which was 
read by a "B-reader."  The B-reader found that the chest X-
ray showed "interstitial fibrosis ... consistent with early 
mild asbestosis."  

The Veteran's treating physician provided an opinion in 
December 1998, indicating that the Veteran had in-service 
asbestos exposure as well as significant exposure to asbestos 
post-service in his career in construction and as a crane 
operator.  His symptoms included moderate dyspnea when 
climbing stairs, with an occasional dry cough and wheezing.  
There was no chest pain.  The Veteran had a 10 year smoking 
history but had quit in 1972.  The diagnosis was "probable 
asbestosis."  

Clinical notes from Dr. H.A.C. show normal pulmonary 
evaluations from October 2002 to November 2004.  A November 
2005 VA clinical evaluation showed a normal chest X-ray.  In 
December 2005, the Veteran complained of shortness of breath.  

The Veteran received a VA asbestosis examination in June 
2006.  The private December 1998 opinion diagnosing 
"probable" asbestosis, accompanied by the October 1998 
finding of "early mild asbestosis" on chest X-ray, were 
noted.  The examiner also noted that pulmonary function 
testing (PFT) conducted in December 1998 showed no evidence 
of restrictive ventilatory dysfunction.  PFTs conducted in 
May 2006 were also normal, with no signs of asbestosis.  The 
examiner pointed out that the findings of asbestosis in 1998 
were not consistent with the December 1998 PFT, which was 
normal.  According to the VA examiner, the October 1998 X-ray 
was consistent only with exposure to asbestos, and did not 
show asbestosis.  The examiner noted the Veteran's 10 year 
smoking history and opined that his history of dyspnea upon 
exertion was more likely due to body habitus and a 
deconditioned state, given the normal PFT.  The Veteran's 
cough was also found to be less likely that not due to 
asbestos exposure, given the normal PFT.  The examiner 
concluded that there was no functional impairment due to 
asbestos exposure, and no evidence of asbestosis.  

While one examiner has identified findings consistent with 
"probable" asbestosis on October 1998 x-rays, subsequent 
chest x-rays have been interpreted as negative for lung 
disease.  It is not shown that the October 1998 private 
physician reviewed anything other than the single chest x-ray 
report and the PFTs that did not show evidence of ventilatory 
dysfunction.  The VA examiner reviewed the entire record and 
concluded that the Veteran did not exhibit asbestosis or an 
asbestos-related disease.  The VA examiner's findings are 
consistent with the other pulmonary evaluations contained 
within the record, which were all normal.  The Board finds 
that a preponderance of the evidence is against a finding 
that the Veteran has asbestosis or an asbestos-related lung 
disease.  

The Board acknowledges the Veteran's belief that he has 
asbestosis that is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent medical 
diagnosis.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's has asbestosis that is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Withdrawal of Claims

The Board does not have jurisdiction to review the claims for 
cysts, PTSD, and a heart disorder, and therefore they are 
dismissed.

A review of the record reflects that the Veteran expressed 
disagreement with a September 2006 rating decision denying 
service connection for PTSD, cysts, and a heart disorder.  
The RO issued a statement of the case in February 2007.  The 
Veteran perfected an appeal with respect to those issues in 
March 2007.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
October 2008, the Veteran withdrew his appeal with respect to 
his claim for service connection for PTSD.  The Veteran 
indicated on the record at his February 2009 hearing that he 
wished to withdraw his appeals with respect to the claims for 
service connection for cysts and a heart disorder (the 
Veteran's statements to this effect were reduced to writing 
in the hearing transcript).  The Board finds that these 
statements qualify as valid withdrawals of the issues from 
appellate status.  See 38 C.F.R. § 20.204.  Therefore, there 
remain no allegations of error of fact or law for appellate 
consideration as to these issues.  Accordingly, the claims 
are dismissed.


ORDER

A rating of 30 percent, but no higher, for irritable bowel 
syndrome is allowed, subject to the regulations governing the 
award of monetary benefits.

Entitlement to an effective date earlier than September 3, 
2004, for a grant of service connection for irritable bowel 
syndrome, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Service connection for tinnitus is allowed.

Entitlement to service connection for asbestosis is denied.

The claim for service connection for post-traumatic stress 
disorder (PTSD) is dismissed.

The claim for service connection for cysts on the face, arm, 
back and thigh, as due to exposure to herbicides, is 
dismissed.

The claim for service connection for a heart disorder with 
hypertension is dismissed. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


